Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015.0206485).
Regarding claim 1, Kim disclose:
A demura compensation device comprising: a reception circuit configured to acquire a plurality of luminance values corresponding to a plurality of grayscale values for one area of a display panel to which gamma is applied; and a calculation circuit configured to calculate compensation values for the grayscale values by mapping the plurality of luminance values to a log domain so that a mura phenomenon due to a difference between target luminance values and the plurality of luminance values is resolved (see Fig. 1-3; [0008, 0047 0067-00082]; where reception circuit 30 to acquire luminance values corresponding tot grayscale levels for one area (e.g., center) of display; calculation circuit 600 to calculate compensation/correction values for grayscales by mapping luminance values to the log domain (log transformed values of the luminance values), so the difference between target (predetermined) values and the luminance values (luminance data) can be resolved (corrected/compensated)). 
Regarding claim 7, the rejection of claim 1 is incorporated herein. Kim further disclose:
the target luminance values are generated from luminance values of an area positioned in the middle of the display panel (see [0047] center of display)
Regarding claim 8, the rejection of claim 1 is incorporated herein. Kim further disclose:
wherein 2.0 to 2.8 gammas are applied to the display panel (see [0081])
Regarding claim 9, the rejection of claim 1 is incorporated herein. Kim further disclose:
NxM (N and M are natural numbers) pixels are arranged in the one area (see [0047, 0052-0053]; pixel matrix would have NxM number of pixels in central area)
Regarding claim 10, Kim disclose:
A data processing circuit comprising: a reception circuit configured to receive image data including grayscale values for each pixel arranged in a display panel; a memory configured to store compensation values for the grayscale values for each area; a compensation circuit configured to compensate for the grayscale values according to the compensation values and generate converted image data with the compensated grayscale values; and a transmission circuit configured to transmit the converted image data to a source driver, wherein the compensation values are calculated by mapping luminance values for the display panel to a log domain (see Fig. 1-3; [0008, 0047 0067-00082]; where reception circuit 30 to acquire luminance values corresponding tot grayscale levels for one area (e.g., center) of display; memory 610 to store compensation values; compensation circuit 200 to compensate and generate converted image data with compensated grayscale values; transmission circuit 200 to transmit converted image data to source driver 500 ; where compensation/correction values for grayscales by mapping luminance values to the log domain (log transformed values of the luminance values)). 
Regarding claim 11, the rejection of claim 10 is incorporated herein. Kim further disclose:
the source driver is configured to drive the display panel using a digital-to-analog converter (DAC) to which gamma is applied (see [0065])
Regarding claim 14, the rejection of claim 10 is incorporated herein. Kim further disclose:
the areas each include NxM (N and M are natural numbers) pixels (see [0047, 0052-0053]; pixel matrix would have NxM number of pixels in central area)
Regarding claim 15, the rejection of claim 14 is incorporated herein. Kim further disclose:
the compensation circuit is configured to select a area according to a position of each pixel and compensate for the grayscale values by determining the compensation values for a corresponding area in the memory (see [0047, 0069-0074]; select (central) are with pixels of display, compensating for grayscale values corresponding to the detected luminance stored in memory)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu (US 2005.0201615)
Regarding claim 2, the rejection of claim 1 is incorporated herein. While Kim discloses the luminance values in a logarithmic domain, it is not explicit as to, but Hsu disclose:
one axis of the log domain includes grayscale values to which logs are applied and the other axis include luminance values to which logs are applied (see Fig. 3; where both luminance and grayscale axis are in logarithmic domain)
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the teachings of Hsu to that of Kim to use both the luminance and grayscale levels in a logarithmic domain, in order to predictably allow for color correction in a display device ([0011]). 
Regarding claim 13, the rejection of claim 10 is incorporated herein. Kim further disclose:
the memory is configured to store the compensation values for specific grayscale values (see [0069-0074]; memory to store compensation values for specific grayscales; compensation circuit 200 calculates compensation values a for specific grayscales). 
Kim is not explicit as to, but Hsu disclose:
the compensation circuit is configured to calculate the compensation values for grayscale values, other than the specific grayscale values, according to an interpolation technique (see [0037]; interpolation to determine grayscales other than specific (whole numbered) grayscale values). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the teachings of Hsu to that of Kim to: allow for an estimation of grayscales between whole numbered, specific grayscale levels.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’620 (US 2021.0284620)
Regarding claim 12, the rejection of claim 11 is incorporated herein. While Kim describes digital to analog conversation at [0065], it also discloses:
the source driver is configured to generate or be supplied with a plurality of gamma voltages corresponding to 2.0 to 2.8 gammas (see [0081]). 
However, Kim is not explicit as to, but Kim’620 disclose:
the DAC is configured to convert a signal in a manner of selecting one of the 12plurality of gamma voltages (see [0045]; where DAC selects gamma voltage). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the teachings of Kim’620 to that of Kim to have the DAC select a gamma voltage in order to predictably output the correct data signal to the display for displaying an image.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621